ORDER

PER CURIAM.
Movant appeals the dismissal of her Rule 24.035 motion for untimeliness after she pleaded guilty to first degree murder, first degree robbery and two counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).